Notice of Allowability
Claims 1-4 are allowed.

Drawings
The drawings submitted on August 6, 2021 are accepted.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 6, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Hongjuan “Laura” Li, Reg. No. 79,052 on February 8, 2022.

The application is amended as follows:


IN THE CLAIMS:

1. (Currently Amended) A communication control device for performing control of communication bands of flows, the communication control device comprising: 
a monitoring unit, including one or more processors, configured to monitor communication amounts for respective flows input to a communication line at a predetermined cycle; 
a flow specifying unit, including one or more processors, configured to specify top N flows in descending order of the communication amounts input to the communication line as flows that are communication band limit targets when a sum of the monitored communication amounts of the respective flows exceeds a predetermined line capacity, wherein N is a value equal to or greater than 2; 
a number-of-limit-target-flows determination unit, including one or more processors, configured to set a value obtained by dividing a difference between the predetermined line capacity and a sum of communication bands of a group of flows that are not the communication band limit targets by N as a limited band of a group of limit target flows, and determine a value of N so that the limited band is equal to or larger than a communication amount of a flow having the largest communication amount in the group of flows that are not the communication band limit targets and is equal to or smaller than a communication amount of a flow having the smallest communication amount in the group of flows that are the communication band limit targets; and 
a band control unit, including one or more processors, configured to limit a communication band of a group of the specified top N flows that are the communication band limit targets to the limited band.

2. (Previously Presented) The communication control device according to claim 1, wherein the number-of-limit-target-flows determination unit is configured to decrement the value of N when the limited band is not equal to or larger than the communication amount of the flow having the largest communication amount in the group of flows that are not the communication band limit targets, and increment the value of N when the limited band is not equal to or smaller 

3. (Currently Amended) A communication control method executed by a communication control device, the communication control method comprising: 
a monitoring step of monitoring communication amounts for respective flows input to a communication line at a predetermined cycle; 
a flow specifying step of specifying top N flows in descending order of the communication amounts input to the communication line as flows that are communication band limit targets when a sum of the monitored communication amounts of the respective flows exceeds a predetermined line capacity, wherein N is a value equal to or greater than 2; 
a number-of-limit-target-flows determination step of setting a value obtained by dividing a difference between the predetermined line capacity and a sum of communication bands of a group of flows that are not the communication band limit targets by N as a limited band of a group of limit target flows, and determining a value of N so that the limited band is equal to or larger than a communication amount of a flow having the largest communication amount in the group of flows that are not the communication band limit targets and is equal to or smaller than a communication amount of a flow having the smallest communication amount in the group of flows that are the communication band limit targets; and 
a band control step of limiting a communication band of a group of the specified top N flows that are the communication band limit targets to the limited band.  

4. (Previously Presented) The communication control method according to claim 3, wherein the number-of-limit-target-flows determination step comprises: 
decrementing the value of N when the limited band is not equal to or larger than the communication amount of the flow having the largest communication amount in the group of flows that are not the communication band limit targets; and 
incrementing the value of N when the limited band is not equal to or smaller than the communication amount of the flow having the smallest communication amount in the group of flows that are the communication band limit targets to determine the value of N.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Gell et al. US Patent Publication No. 2015/0333994 discloses monitoring communication amounts for respective flows input to a communication line; identifying flows when a sum of the monitored communication amounts of the flows exceed a predetermined line capacity; obtaining a limited value by dividing a difference between a line capacity and a sum of the communications of the identified flows by N + 1; and limiting the communication to the limited value (para. [0247] sum of CBCs is equal… or greater than a threshold, one or more flows are locally constrained.  flows… with the maximum CBC for that link may be designated as having a local constraint.  remaining flows may be designated as having a remote constraint.  value is n is the active number of active flows for each link.  para. [0250] bandwidth (or capacity) available to a candidate flow.  para. [0252] see equation 4).
Kumazawa et al. US Patent Publication No. 2003/0218976 discloses determining a band limit by dividing a line capacity by the number of flows (claim 1. renews the upper limit band in such a manner that the upper limit band exceeds a value obtained from a line capacity divided by number of the flows).
Webb et al. US Patent Publication No. 2014/0153388 discloses identifying flows when a sum of the monitored communication amounts of the flows exceed a predetermined line capacity and limiting the communication band of the flows (para. [0030] group the first fewest set of tenants/flows 210 whose combined sum of rate limit values 212 exceeds the threshold value 218, and assign them to a hardware rate limiter 204 for that threshold.  sorted set of flows 210 by choosing the highest sorted value and proceeding by taking the next flow 210 in descending order).
However, the prior art of record do not teach in whole or make obvious: a flow specifying step of specifying top N flows in descending order of the communication amounts input to the communication line as flows that are communication band limit targets when a sum of the monitored communication amounts of the respective flows exceeds a predetermined line capacity, wherein N is a value greater than or equal to 2; a number-of-limit-target-flows determination step of setting a value obtained by dividing a difference between the predetermined line capacity and a sum of communication bands of a group of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).